Filed 12/17/20 P. v. Scott CA2/2
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION TWO


 THE PEOPLE,                                                            B299549

           Plaintiff and Respondent,                                    (Los Angeles County
                                                                        Super. Ct. No. GA104435)
           v.

 LEE MICHAEL SCOTT,

           Defendant and Appellant.



THE COURT:

      Defendant and appellant Lee Michael Scott (defendant)
appeals his conviction of first degree burglary. His appointed
counsel filed a brief pursuant to People v. Wende (1979) 25 Cal. 3d
436 (Wende), raising no issues. On August 17, 2020, we notified
defendant of his counsel’s brief and gave him leave to file, within
30 days, his own brief or letter stating any grounds or argument
he might wish to have considered. That time has elapsed, and
defendant has submitted no brief or letter. We have reviewed the
entire record, and finding no arguable issues, affirm the
judgment.
       Defendant was charged in a one-count information with
first degree burglary in violation of Penal Code section 459. He
was convicted as charged, and on June 26, 2019, the trial court
sentenced him to the middle term of four years in prison. (See
Pen. Code, § 461, subd. (a).) Minimum fines and fees were
imposed,1 and presentence custody credit was calculated as 537
days, which included 269 days of actual time. A restitution
hearing was scheduled for the following month but taken off
calendar at the People’s request. Defendant filed a timely notice
of appeal from the judgment.
       In 2018, Ike Shamieh (Shamieh) had lived in his rural
canyon neighborhood for 17 years. Defendant’s family lived in
the next house over with an empty lot between them. During
much of the summer of 2018, defendant stayed at his family
home. Shamieh had two unpleasant encounters with defendant
when defendant parked on Shamieh’s property. The most recent
was in July 2018, when defendant gave Shamieh the middle
finger after Shamieh told defendant he could not park there.
       Shamieh was away from his home for about a week
beginning July 25, 2018. When he returned home on Thursday
August 2, the front door was wide open. The interior of the house
had been vandalized, ransacked, flooded and nearly destroyed.
Prescription medication, jewelry and money had been taken.
There was blood on door handles, door jams, and towels.
Shamieh found shoes in the driveway, and in the house he found



1     Appellate counsel represents that the trial court waived the
financial obligations at a hearing on August 6, 2020.


                                2
a sock, belt and wallet that were not his. The shoes were later
identified as belonging to defendant. Defendant’s identification
card was found in the wallet. DNA from one of the blood stains
on the interior of the bathroom door was tested and found to
match defendant’s DNA.
       On Sunday, July 29, a neighbor who lived across the street
from Shamieh saw defendant banging on Shamieh’s front door,
yelling, “Is anybody home? “Anybody home?” The next day, the
neighbor saw the front door standing open. The door was still
open on Tuesday, July 31. Early Wednesday morning, August 1,
another neighbor heard yelling outside, saw a barefoot man,
dressed only in jeans, running back and forth alone yelling
something he could not make out. He appeared to be under the
influence of drugs, having a “bad trip.” The neighbor called 911
about 20 minutes later.
       At approximately 5:30 a.m. on August 1, a firefighter at a
nearby fire station, heard yelling and screaming outside. Soon
afterward, a motorist came to the station, and reported that a
man was running down the road, naked. Three firefighters then
went in the direction of the yelling and found the naked man,
later identified as defendant, on the side of the road. Defendant
had road rash on his arms and legs and a bleeding laceration
across his neck. His injuries were consistent with having been
hit by a car. Defendant was jittery, sweating profusely, and
appeared to be under the influence of something. He smelled of
alcohol, and told a paramedic that he had smoked marijuana and
consumed alcohol. Defendant told another firefighter that he had
been jumped, beaten up, was trying to get away as he was
worried that they would come after him. Deputy Sheriff Sevada
Gorgyan arrived on the scene while defendant was being treated.




                               3
Defendant initially said that he had been hit by a car, but then
paused and said, “A couple guys jumped me.”
       Defendant was arrested in October 2018 and interviewed
by Detective Anthony Meyers the next day. Defendant claimed
that he had never been in any house in the area except his
mother’s house.
       Defendant testified at trial that in the summer of 2018, he
was living in an R.V. on his mother’s property, next to Shamieh’s
property. Defendant testified that he drank alcohol and smoked
marijuana daily because he was in pain from injuries suffered in
an auto accident 10 years earlier. He added that the night before
August 31, 2018, he drank half of a fifth of vodka and smoked
marijuana. He then got up at 5:00 a.m., drank more vodka and
an energy beer, and smoked marijuana. Defendant then claimed
to have heard a breaking sound and arguing coming from
Shamieh’s house. Seeing that the front door was wide open, and
thinking someone might be hurt, he walked over and said, “Hello.
Is everybody okay? Does anybody need help?” He thought he
heard someone say “Yes, in here,” so he went inside, where he
saw broken glass on the bathroom floor. A man appeared in the
hallway and attacked him. Defendant tried to run from the
house, but was intercepted by another man with a knife. The
first man tripped him and pushed him into the bathroom, where
both men pinned him down on broken glass, holding the knife at
his throat. The assailants then told him to “get the fuck out of
here,” and “Don’t tell anybody.”
       Defendant ran to the next street, tried to waive down a
motorist. A car stopped, and defendant asked for help, saying
that someone was going to attack him. As he crossed in front of
the car to get to the passenger side, the driver “floored it” and hit




                                  4
him, knocking him up onto the hood. The driver then slammed
on his brakes, causing defendant to slide off onto the road, before
driving away. Defendant explained that he was naked because
he had been wearing oversized jeans which fell to his ankles
when he put his hands up.
      We have examined the entire record and are satisfied that
defendant’s appellate counsel has fully complied with her
responsibilities and that no arguable issue exists. We conclude
that defendant has, by virtue of counsel’s compliance with the
Wende procedure and our review of the record, received adequate
and effective appellate review of the judgment entered against
him in this case. (Smith v. Robbins (2000) 528 U.S. 259, 278;
People v. Kelly (2006) 40 Cal. 4th 106, 123-124.)
      The judgment is affirmed.
      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




___________________________________________________________
LUI, P.J.          ASHMMAN-GERST, J.           CHAVEZ , J.




                                 5